Mr. Presiding Justice Dever delivered the opinion of the court. 3. Action, § 55* — when cause of may not be split. One cannot split a cause of action for a single breach of contract and bring several actions thereon. 4. Payment, § 6* — when acceptance of notes does not prevent recovery of balance of debt due. Acceptance of a debtor’s notes by a creditor in the erroneous belief that they represent the amount due him does not prevent him from compelling the payment of any additional amount actually due him, even though he has negotiated the notes. 5. Sales, § 329* — when joint liability may be found on contract for coal. In an action to recover a balance due on a contract for coal sold for use in an apartment house, brought against two defendants, a joint liability may he found, even though one defendant testifies that he was the owner of the house, where the other defendant signed notes given for an amount incorrectly believed to represent the total amount due, was made a defendant to the proceedings and did not deny joint liability under oath.